 

Exhibit 10.12

FORM OF

AWARD AGREEMENT UNDER THE

VAALCO ENERGY, INC.

2001 STOCK INCENTIVE PLAN

THIS AWARD AGREEMENT (the “Agreement”) is entered into this             day of
                  , 20     between VAALCO Energy, Inc., a Delaware corporation
(the “Company”) and                                      (“Optionee”), pursuant
to the provisions of the VAALCO Energy, Inc. 2001 Stock Incentive Plan (the
“Plan”).  The Plan Administrator of the Company has determined that Optionee is
eligible to participate as an Optionee under the Plan, and, to carry out its
purposes, has this day authorized the grant, pursuant to the Plan, of the option
set forth below to Optionee.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties do hereby agree as follows:

1.  Grant of Option.  Subject to all of the terms, conditions and provisions of
the Plan and of this Agreement, the Company hereby grants to Grantee an option
(“Option”) under the Plan pursuant to which Optionee shall have the right and
option to purchase from the Company all or any part of an aggregate of
                      shares of the common stock of the Company, $0.10 par value
per share (the “Common Stock”), which shall consist of authorized and unissued
or treasury shares.

2.  Option Price.  The option or purchase price payable by Optionee to the
Company in exercise of the Option shall be $             per share (the “Option
Price”), being the Fair Market Value of the Common Stock of the Company on the
date of this Agreement (the “Grant Date”) as determined in accordance with the
Plan.  Upon exercise of the Option, the Optionee shall pay to the Company, in
full, the Option Price for the shares of Common Stock issuable pursuant to such
exercise with cash or Common Stock (valued at Fair Market Value on the date of
such exercise).  The Company may issue only such number of shares of Common
Stock net of the number of shares sufficient to satisfy tax-withholding
requirements.

3.  Vesting.  Subject to paragraphs (4), (5), (6), (7), (8), and (9) hereof, the
Options shall vest and be exercisable in three tranches as follows:

·

Tranche A will vest as to 33 1/3% of the Common Stock covered hereby on the
Grant Date.

·

Tranche B will vest as to 33 1/3% of the Common Stock covered hereby one year
following the Grant Date.

·

Tranche C will vest as to 33 1/3% of the Common Stock covered hereby two years
following the Grant Date.

4.  Change in Control.

(a) If, prior to the exercise of all or a portion of the Option, a Change in
Control (as defined below) of the Company shall occur, then all unvested and
vested portions of the Option shall be treated in the following manner:

(i) If provisions have been made in writing in connection with such Change in
Control for the assumption and continuance of the Option granted hereby or the
substitution for such Option of a new option covering the shares of the
successor corporation, if applicable, with appropriate adjustments as to number,
kind of shares and price, then, the Option granted hereby, or the new option
substituted therefore, as the case may be, shall continue in the manner and
under the terms as provided for in this Agreement; or

(ii) If provisions have not been made in connection with such Change in Control
for the continuance and assumption of the Option granted hereby or the
substitution for such Option of a new option covering the shares of the
successor corporation, if applicable, then the Optionee shall be entitled, prior
to the effective date of any such Change in Control, to purchase the full number
of Common Shares covered by this Option (without regard to the period of
exercisability set forth in paragraph 3 hereof) that have not at the time of
such Change in Control terminated or have been canceled, and, that any portion
of the Option that has not been exercised by the Optionee prior to the effective
date of the Change in Control shall be deemed to have terminated on such date.

All adjustments under this paragraph shall be determined by the Plan
Administrator, whose determination as to what adjustments shall be made and the
extent thereof, shall be final, binding and conclusive on the Company, Optionee
and Optionee’s legal representatives.

(b) For purposes hereof, a “Change in Control” shall have occurred if (i) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), that is not the beneficial
owner of more than 50% of the total voting power of the outstanding capital
stock of the Company , directly or indirectly, on the Grant Date, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than

 

--------------------------------------------------------------------------------

 

50% of the total voting power of the outstanding capital stock of the Company;
(ii) the Company enters into an agreement to merge or consolidate, or is merged
with or into or consolidated, with another person or group and, immediately
after giving effect to the merger or consolidation, (x) less than 50% of the
total voting power of the outstanding capital stock of the surviving or
resulting person or group is then “beneficially owned” (within the meaning of
Rule 13d-3 under the Exchange Act) in the aggregate by the stockholders of the
Company immediately prior to such merger or consolidation, or (y) any “person”
or “group” (as defined in Section 13(d)(3) or 14(d)(2) of the Exchange Act) has
become the direct or indirect “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of more than 50% of the total voting power of the outstanding
capital stock of the surviving or resulting person or group; (iii) the Company
agrees to sell, assign, convey, transfer, lease or otherwise dispose of all or
substantially all of the Company’s assets (either in one transaction or a series
of related transactions) or enters into an agreement to do any of the foregoing;
(iv) during any consecutive two-year period, individuals who at the beginning of
such period constituted the Board of Directors of the Company (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Company then in office; or (v) the liquidation or dissolution
of the Company.

5.  Termination of Employment upon Death.  Notwithstanding paragraph (3) hereof
and subject to Section 2.7 of the Plan, in the event Optionee’s employment with
the Company is terminated due to the death of Optionee, all unvested portions of
the Option shall automatically vest and shall be exercisable until the earlier
of (a) the remaining term of the Option under paragraph (10), and (b) one year
following the date of death.

6.  Termination of Employment upon Disability or Retirement.  Notwithstanding
paragraph (3) hereof and subject to Section 2.7 of the Plan, in the event
Optionee’s employment with the Company is terminated due to the disability or
retirement of Optionee, all unvested portions of the Option shall automatically
vest and shall be exercisable until the earlier of (a) the remaining term of the
Option under paragraph (10), and (b) one year following the effective date of
termination.  For purposes hereof, disability of Optionee shall be the physical
or mental inability of Optionee to carry out the normal and usual duties of his
employment on a full-time basis for an entire period of 120 continuous days
together with the reasonable likelihood as determined by the Plan Administrator
that Optionee, upon the advice of a qualified physician, will be unable to carry
out the normal and usual duties of his employment.

7.  Termination of Employment for Good Reason.  Notwithstanding paragraph (3)
hereof and subject to Section 2.7 of the Plan, in the event Optionee’s
employment with the Company is terminated for Good Reason, all unvested portions
of the Option shall automatically vest and shall be exercisable until the
earlier of (a) the remaining term of the Option under paragraph (10), and (b)
one year following the effective date of termination.  For purposes hereof,
“Good Reason” shall mean: (i) the Optionee is assigned any responsibilities or
duties materially inconsistent with his position, duties, responsibilities and
status with the Company as in effect at the date of this Agreement or subsequent
thereto; or his title or offices as in effect at the date of this Agreement or
as the Optionee may be appointed or elected by the Chief Executive Officer or
Board of Directors in the future are changed; or the Optionee is required to
report to or be directed by any person other than the Chief Executive Officer
and the Board of Directors; (ii) there is a reduction in the salary of the
Optionee (as such salary shall have been increased from time to time) payable to
the Optionee; (iii) failure by the Company or any successor to the Company or
its assets to continue to provide to the Optionee any material benefit, bonus,
profit sharing, incentive, remuneration or compensation plan, stock ownership or
purchase plan, stock option plan, life insurance, disability plan, pension plan
or retirement plan in which the Optionee was entitled to participate in as at
the date of this Agreement or subsequent thereto, or the taking by the Company
of any action that materially and adversely affects the Optionee’s participation
in or materially reduces his rights or benefits under or pursuant to any such
plan or the failure by the Company to increase or improve such rights or
benefits on a basis consistent with practices in effect prior to the date of
this Agreement or with practices implemented subsequent to the date of this
Agreement with respect to the executive employees of the Company generally,
whichever is more favorable to the Optionee, but excluding such action that is
required by law; (iv) without Optionee’s consent, the Company requires the
Optionee to relocate to any city or community other than one within a fifty (50)
mile radius of Houston, Texas, except for required travel on the Company’s
business to an extent substantially consistent with the Optionees’ business
obligations under this Agreement; (v) a failure by the Company to comply with
any material provision of this Agreement which has not been cured within ten
(10) days after notice of such noncompliance has been given by Optionee to the
Company; or (vi) there is a Change in Control.

8.  Termination of Employment for Cause.  Notwithstanding paragraph (3) hereof
and subject to Section 2.7 of the Plan, if Optionee’s employment is terminated
“for cause,” upon written Notice of Termination for cause given by the Company
to Optionee, the Option granted hereunder shall terminate and Optionee shall no
longer have the right and option to purchase from the Company any vested or
unvested portion of the Option.  As used herein, “for cause” shall mean any of
the following events: (i) willful misconduct or intentional and continual
neglect of duties which in the business judgment of the Board of Directors
(excluding Optionee) has materially adversely affected the Company; provided,
however, that Optionee shall have first received written notice from such Board
of Directors advising Optionee of the acts or omissions that constitute the
misconduct or neglect of duties, and such

 

-2-

--------------------------------------------------------------------------------

 

misconduct or neglect of duties continues after Optionee shall have had a
reasonable opportunity to correct the same; (ii) the commission by the Optionee
of an act of fraud or embezzlement; (iii) the commission by the Optionee of any
other action with the intent to injure the Company; (iv) theft or conviction of
a felony or any crime involving dishonesty or moral turpitude; (v) the Optionee
having misappropriated the property of the Company; (vi) the Optionee having
willfully violated any law or regulation relating to the business of the Company
which results in material injury to the Company; or (vii) willful and continual
failure or refusal to substantially perform employment duties (other than any
such failure resulting from Optionee's incapacity due to physical or mental
illness); provided, however, that Optionee shall have first received written
notice from the Board of Directors advising Optionee of the acts or omissions
that constitute the failure or refusal to substantially perform duties, and such
failure or refusal continues after Optionee shall have had a reasonable
opportunity to correct the same.

For purposes of this paragraph, no act, or failure to act, on Optionee’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company.  Notwithstanding the foregoing, Optionee shall not
be deemed to have been terminated for cause without (i) reasonable notice to
Optionee setting forth the reasons for the Company's intention to terminate for
cause and (ii) an opportunity for Optionee, together with his counsel, to be
heard before the Board of Directors

Termination for cause shall require the vote of a majority of the members of the
Company's Board of Directors, excluding Optionee.

9.  Termination of Employment for Other Reasons.  Notwithstanding paragraph (3)
hereof, if the Optionee’s employment with the Company is terminated by the
Company other than pursuant to paragraphs (4), (5), (6), (7) or (8), all
unvested portions of the Option shall automatically vest and shall be
exercisable until the earlier of (a) the remaining term of the Option under
paragraph (10), and (b) one year following the effective date of termination.

10. Option Term.  Any portion of the Options from Tranche A, Tranche B or
Tranche C which remain unexercised shall terminate five (5) years following the
                     grant date.

11. No Employment Commitment.  Optionee acknowledges that neither the grant of
the Options nor the execution of this Agreement by the Company shall be
interpreted or construed as imposing upon the Company an obligation to retain
his services for any stated period of time, which employment shall continue to
be at the pleasure of the Company at such compensation as it shall determine,
unless otherwise provided in a written employment agreement.

12. Optionee's Agreement.  Optionee expressly and specifically agrees that:

(a) With respect to the calendar year in which any portion of the Option is
exercised, the Optionee shall include in his gross income for federal income tax
purposes the amount, if any, by which the Fair Market Value (as determined in
accordance with the Plan) of the Common Stock issuable on the date of exercise
exceeds the option price; and

(b) The grant of the Options is special incentive compensation which shall not
be taken into account as “wages” or “salary” in determining the amount of
payment or benefit to the Optionee under any pension, thrift, stock or deferred
compensation plan of the Company; and

(c) On behalf of Optionee's beneficiary, such grant shall not affect the amount
of any life insurance coverage available to such beneficiary under any life
insurance plan covering employees of the Company.

13. Other Terms, Conditions and Provisions.  As previously provided, the Option
herein granted by the Company to Optionee is granted subject to all of the
terms, conditions and provisions of the Plan.  Optionee hereby acknowledges
receipt of a copy of the Plan and the parties agree that the entire text of such
Plan be, and it is, hereby incorporated herein by reference as fully as if
copied herein in full.  Reference to such Plan is therefore made for a full
description of the rights and methods of exercise of the Option, the adjustments
to be made in the event of changes in the capital structure of the Company, and
of all of the other provisions, terms and conditions of the Plan applicable to
the Option granted herein.  If any of the provisions of this Agreement shall
vary from or be in conflict with the Plan, the provisions of the Plan shall be
controlling.  All capitalized terms not defined in this Agreement shall have the
meaning ascribed to it in the Plan.

14. Non-Transferability.  The Option granted hereunder is not transferable or
assignable by Optionee except by will or the laws of descent and distribution.

 

-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and entered into effective on the
day and year first above expressed.

 

ATTEST:

 

VAALCO ENERGY, INC.

By:

 

 

By:

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

 

 

-4-